DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 16 cites the control surface at the trailing edge of the baseline wing, however it is unclear how the device of the attached horizontal portion would be at the trailing edge of the baseline wing.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 15-29 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Guida (US 2011/0127383).

Guida clearly discloses the limitations of the claims, particularly in Figs 1 and 2 and the claims. 
In particular, it is noted that as Guida adjusts the CAMD, the control surface adjusts the lift on the section of wing. This adjustment takes place at the distal end of the wing, and at the rear of the wing, thus causing the control surface to apply a torsional load upon the wing. This torsional load affects the deflection of the wing (higher/lower lift at the distal end) and the wash in/out condition (a function of angle of incidence).

Claims 15 and 23-27, 30, 33, and 34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Klug (US 4 722 499).


Klug discloses an aircraft comprising:
a fuselage (the body of the aircraft, not shown);
a baseline wing (1) coupled to the fuselage at a first end (side opposite end connected to 3) and having an aileron (2); and
a wing extension comprising a horizontal portion (3) coupled to the second end of the baseline wing and substantially parallel thereto (the manner in which it is parallel is not claimed, allowing for it to be parallel in any plane, such as the horizontal plane formed by the wing) and a CAMDs (4 and/or 5) directly coupled to the horizontal portion and configured to apply a torsional load (by altering the lift on the wing, as noted above) based on detected conditions from the sensors (col 2, lines 20-38; col 3, lines 4-29).

Regarding independent claim 30, and claims 24-27:
The discussion above regarding claim 23 is relied upon.
Klug discloses a control system for the CAMDs (as seen in Fig 11) to control the surfaces independently of an autopilot or fly-by wire (col 7, lines 42-56) with a control device (38) using control logic and communicating with a sensor (45 and/or 46) providing flight condition data to alleviate a flutter condition (col 2, lines 37-38. “aeroelastic effect”).

Regarding claims 21, 22, 33, and 34:
The discussion above regarding claims 24 and 30 is relied upon.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 31 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klug (‘499).

The discussion above regarding claim 30 is relied upon.
Klug discloses detecting a flight condition that induces flutter (“aeroelastic effect” and displacing a control surface (4 and/or 5). The control surface would be displaced either harmonically or statically, however Klug does not disclose the other use.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Klug to move the surface harmonically or statically as these are known alternative options from a limited number of finite options for predictably adjusting the surface and alleviating flutter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 15-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9 162 755. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to CAMD devices on a wing extension for a baseline wing of an aircraft, with the copending application disclosing multiple devices whereas most of the instant claims are directed to only a single device. Further, the specific load to be alleviated does not render a difference in the system, and some features (e.g. deflection, wash in/out changes) are inherent to operation.

Claims 15-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9 567 066. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims generally recite the same features and/or are narrower in scope. A species anticipates a genus. See MPEP 804. Further, the specific load to be alleviated does not render a difference in the system, and some features (e.g. deflection, wash in/out changes) are inherent to operation.

Claims 15-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10 562 610. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims generally recite the same features and/or are narrower in scope. A species anticipates a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619